DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Moon US 4,411,563 is the closest art of record.
In regards to claim 1, Moon discloses an end mill (Figures 1C, 2C or 3C), comprising: a main body (10 and 12) having a bar shape extending from a first end (machining end (12) to a second end (shank end 10), the main body configured to rotate around a rotation axis (refer to the rotation axis of the end mill); the main body comprising: a plurality of cutting edges located at a side of the first end (see annotated Figure 3A below), and a plurality of flutes individually extending from the plurality of cutting edges toward the second end (refer to the flutes as on Figure 3C); in a frontal view of the first end (as seen on Figure 3A or Figure 6), the plurality of cutting edges comprise: a plurality of long cutting edges (see annotated Figure 3A below) extending from the rotation axis toward an outer periphery, and a plurality of short cutting edges (see annotated Figure 3A below) extending from a position starting away from the rotation axis toward the outer periphery; the plurality of long cutting edges comprise a first long cutting edge (see annotated Figure 3A below), a value N1 is a number of the short cutting edges located between the first long cutting edge (annotated Figure 3A below) and an adjacent long cutting edge (annotated Figure 3A below) of the plurality of long cutting edges located at a forward position in a rotation direction with respect to the first long cutting (see annotated Figure 3A below), a value N2 is a number of the short cutting edges located between the first long cutting edge and an adjacent long cutting edge of the plurality of long cutting edges 
Moon fails to disclose that the value N1 is a total number of the short cutting edges located between the first long cutting edge and an adjacent long cutting edge of the plurality of long cutting edges located at a forward and sequentially adjacent position in a rotation direction with respect to the first long cutting edge; and that the value N2 is a total number of the short cutting edges located between the first long cutting edge and an adjacent long cutting edge of the plurality of long cutting edges located at a rearwards and sequentially adjacent position that is opposite to the rotation direction with respect to the first long cutting edge.
A modification of the device of Moon to have the missing limitations above would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE N RAMOS/Primary Examiner, Art Unit 3722